Citation Nr: 0738625	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

[The issue of whether a September 2, 1983 decision of the 
Board of Veterans' Appeals which denied entitlement to 
restoration of service connection for a psychoneurosis is the 
subject of a decision under a different docket number.]


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The veteran served on active duty from February 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In November 2003, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The May 2004 
rating decision denied the claim, and he appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In January 2006, the Board denied service connection for 
PTSD.  The veteran filed an appeal of the January 2006 denial 
with the United States Court of Appeals of Veterans Claims 
(the Court).  A joint motion for remand was filed with the 
Court.  The Court granted the joint motion for remand in June 
2007, and the veteran's VA claims folder has been returned to 
the Board. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

The veteran seeks entitlement to service connection for PTSD, 
alleging stressors in Vietnam.  The RO, and subsequently the 
Board, denied the claim based on a lack of objective evidence 
of any Vietnam service.

The June 2007 joint motion for remand reflects the parties' 
belief that VA should have obtained the veteran's complete 
service personnel records as opposed to merely pages showing 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations, 
and official travel outside the United States.  Therefore, a 
complete copy of the veteran's service personnel records must 
be obtained.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

1.  VBA should contact the National 
Personnel Records Center or other 
appropriate repository and obtain a 
complete copy of the veteran's service 
personnel records (as opposed to merely 
pages showing unit of assignment, dates 
of assignment, participation in combat 
operations, wounds in action, awards and 
decorations, and official travel outside 
the United States).  Any such service 
personnel records should be associated 
with the veteran's claims folder.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

